— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered July 7, 1987, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
*630Ordered that the judgment is affirmed.
The People failed to comply with the 15-day notice requirement of CPL 710.30 with respect to two statements made by the defendant. As the People did not establish good cause for the delay in notifying the defendant, it was error to admit those statements into evidence at trial (see, People v O’Doherty, 70 NY2d 479). Nevertheless, the error in admitting those two statements was harmless. The statements were exculpatory in nature and varied only slightly from one other statement made by the defendant which was properly admitted (see, e.g., People v Bennett, 56 NY2d 837), and there was overwhelming proof of the defendant’s guilt (cf., People v Boughton, 70 NY2d 854; People v Lubarska, 143 AD2d 1048; People v Pinney, 136 AD2d 573).
We further find that the defendant’s objections to the alleged prejudicial comments in the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]), or are without merit, or the comments constitute harmless error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Brown, J. P., Eiber, Kooper and Rosenblatt, JJ., concur.